DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US Pub. 20130235294) in view of Yoshida (US Pub. 20120307172). 
As per claim 1, Nomura teaches (in figure 3-6) an electronic device, comprising: a first substrate (21); a second substrate (31) disposed opposite to the first substrate; a transistor (“transistor” paragraph 64) disposed on the first substrate; a first planarization layer (66) disposed on the transistor and having a plurality of second through holes (66a); a pixel electrode (68) disposed on the first planarization layer and electrically connected to the transistor through one of the plurality of second through holes; a first spacer (67) disposed on the first substrate; and a second spacer (74) disposed on the second substrate and between the first spacer and the second substrate, part of the first spacer not overlapped with the second spacer, and the first spacer comprising: a first portion (portion of 67 overlapping 74) overlapped with the second spacer in a normal direction of the first substrate; a second portion (portion of 67c and 67b formed below the overlapping portion); and a third portion (portion of 67a and 67c formed above the overlapping portion), and the first portion connecting between the second portion and the third portion; wherein the first spacer is not overlapped with the plurality of second through holes (see figure 6D).
Nomura does not specifically teach a dielectric layer disposed between the first planarization layer and the transistor and having a plurality of first though holes positioned such that the pixel electrode is electrically connected to the transistor though both the first and second through holes or that a distance between the first spacer and that the one of the plurality of first through holes is greater than or equal to 5 micrometers.
	However, Yoshida teaches (in figures 4 and 8) forming a dielectric layer (43) between a first planarization layer (44) having second through holes (42 in 44) and a transistor (12), wherein the dielectric layer is provided with a plurality of first though holes (42 in 43) positioned such that a pixel electrode (30) is electrically connected to a drain (46) of the transistor though both the first and second through holes (see paragraph 60) and forming a spacer (40) to be 5 micrometers from the closest through hole (42) in order to prevent the spacer from falling into the contact hole (paragraph 85). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to include the dielectric layer taught by Yoshida in the device of Nomura in order to protect the transistor and to modify the device of Nomura such that the first spacer is located 5 micrometers from the first and second though holes in order to prevent the spacer from falling into the through holes. 
As per claim 3, Nomura teaches (in figure 3-6) the first planarization layer (66) disposed between the first spacer (67) and the first substrate (21).
As per claim 4, Nomura teaches (in figure 3-6) a second planarization layer (72) disposed between the second spacer (74) and the second substrate (31).
As per claim 9, Nomura teaches (in figure 3-6) that an extending direction of the first spacer (Y direction) is different from an extending direction of the second spacer (X direction).
	As per claim 10, Nomura teaches (in figure 3-6) a scan line (61) disposed on the first substrate; and a data line (63) disposed on the first substrate, wherein an extending direction of the first spacer is the same as an extending direction of the data line (Y direction).
As per claim 11, Nomura teaches (in figure 3-6) that an extending direction of the second spacer (74) is the same as an extending direction of the scan line (61) (X direction).
As per claim 12, Nomura teaches (in figure 3-6) that the first portion (portion of 67 overlapping 74) overlaps with an intersecting region of the data line (63) and the scan line (61).
As per claim 13, Nomura teaches (in figure 3-6) that the first spacer (67) and the second spacer (74) intersect with each other to form a cross-shaped or an X-shaped (see figure 3).
As per claim 18, Nomura teaches (in figure 3-6) that that an included angle between the extending direction of the first spacer (Y direction) and the extending direction of the second spacer (X direction) is between 45 degrees and 90 degrees (90 degree see figures and paragraphs 63 and 75).
As per claim 19, Nomura teaches (in figure 3-6) a light-shielding layer (“black matrix” with light shielding region 50 see paragraph 61) disposed on the second substrate, wherein the light-shielding layer overlaps with the second spacer (see figures 3-4). 
As per claim 20, Nomura teaches (in figure 3-6) a first alignment layer (69) disposed on the first spacer (37): and a second alignment layer (75) disposed on the second spacer (74) (see figure 5).
Claims 2, 5, 7, 8, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US Pub. 20130235294) and Yoshida (US Pub. 20120307172) as applied to claim 1 above and in further view of Tai et al. (US Pub. 20170293174 and hereafter Tai). 
As per claim 2, Nomura teaches (in figure 3-6) that the second spacer (74) comprises: a fourth portion (portion of 74 overlapping 67) overlapped with the first spacer in the normal direction of the first substrate; a fifth portion (portion of 74 formed left of 67 as shown in figure 3); and a sixth portion (portion of 74 formed right of 67 as shown in figure 3), and the fourth portion connecting between the fifth portion and the sixth portion; wherein the fourth portion has a fourth length (W1), the fifth portion has a fifth length (length from the left edge of 67 to the left end of 74), the sixth portion has a sixth length (length from the right edge of 67 to the right end of 74). 
Nomura does not specifically teach that the fifth length is greater than or equal to the fourth length, and the sixth length is greater than or equal to the fourth length.
However, Tai teaches (in figures 1-7) that it is known to form first spacers (110) and second spacers (112) to have a width of 7-10 micrometers and a length of 15-50 micrometers (paragraph 54).
Additionally, Nomura teaches that the lengths and widths of first (67) and second (74) spacers are result effective variables in that if the widths are too wide the spacers will extend into the display area of the pixel (53) and if the lengths are too short damage will not be prevented in the event of misalignment (see figure 7 and paragraphs 91 and 92). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the fifth and sixth lengths to be greater than or equal to the third length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 5, Nomura teaches (in figure 3-6) that the second portion (portion of 67c and 67b formed below the overlapping portion) has a second length (length from lower edge of 74 to the end of 67b), the third portion (portion of 67a and 67c formed above the overlapping portion) has a third length (length from upper edge of 74 to the end of 67a).
Nomura does not specifically teach that the second length is greater than or equal to 10 micrometers, or the third length is greater than or equal to 10 micrometers.
However, Tai teaches (in figures 1-7) that it is known to form first spacers (110) and second spacers (112) to have a width of 7-10 micrometers and a length of 15-50 micrometers (paragraph 54).
Additionally, Nomura teaches that the lengths and widths of first (67) and second (74) spacers are result effective variables in that if the widths are too wide the spacers will extend into the display area of the pixel (53) and if the lengths are too short damage will not be prevented in the event of misalignment (see figure 7 and paragraphs 91 and 92). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the second and third lengths to be greater than or equal to 10 micrometers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 7, Nomura does not specifically teach that a ratio of the fifth length to the fourth length is greater than or equal to 1.4, or a ratio of the sixth length to the forth length is greater than or equal to 1.4.
However, Tai teaches (in figures 1-7) that it is known to form first spacers (110) and second spacers (112) to have a width of 7-10 micrometers and a length of 15-50 micrometers (paragraph 54).
Additionally, Nomura teaches that the lengths and widths of first (67) and second (74) spacers are result effective variables in that if the widths are too wide the spacers will extend into the display area of the pixel (53) and if the lengths are too short damage will not be prevented in the event of misalignment (see figure 7 and paragraphs 91 and 92). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the first to third lengths such that a ratio of the fifth or sixth length to the fourth length is greater than or equal to 1.4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 8, Nomura does not specifically teach that a ratio of a length of the first spacer to a width of the first spacer is greater than or equal to 3.
However, Tai teaches (in figures 1-7) that it is known to form first spacers (110) and second spacers (112) to have a width of 7-10 micrometers and a length of 15-50 micrometers (paragraph 54).
Additionally, Nomura teaches that the lengths and widths of first (67) and second (74) spacers are result effective variables in that if the widths are too wide the spacers will extend into the display area of the pixel (53) and if the lengths are too short damage will not be prevented in the event of misalignment (see figure 7 and paragraphs 91 and 92). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the width and the length of the first spacer such that a ratio of the length of the first spacer to the width of the first spacer is greater than or equal to 3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 15, Nomura teaches (in figure 3-6) that a ratio of the fifth length (length from the left edge of 67 to the left end of 74) to the sixth length (length from the right edge of 67 to the right end of 74) is between 0.6 and 1.7 (equal to 1 when not misaligned see figure 4).
As per claim 16, Nomura does not specifically teach that the fifth length is greater than or equal to 10 micrometers, or the sixth length is greater than or equal to 10 micrometers.
However, Tai teaches (in figures 1-7) that it is known to form first spacers (110) and second spacers (112) to have a width of 7-10 micrometers and a length of 15-50 micrometers (paragraph 54).
Additionally, Nomura teaches that the lengths and widths of first (67) and second (74) spacers are result effective variables in that if the widths are too wide the spacers will extend into the display area of the pixel (53) and if the lengths are too short damage will not be prevented in the event of misalignment (see figure 7 and paragraphs 91 and 92). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the fifth and sixth lengths to be greater than or equal to 10 micrometers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 17, Nomura does not specifically teach that a ratio of a length of the second spacer to a width of the first spacer is greater than or equal to 3.
However, Tai teaches (in figures 1-7) that it is known to form first spacers (110) and second spacers (112) to have a width of 7-10 micrometers and a length of 15-50 micrometers (paragraph 54).
Additionally, Nomura teaches that the lengths and widths of first (67) and second (74) spacers are result effective variables in that if the widths are too wide the spacers will extend into the display area of the pixel (53) and if the lengths are too short damage will not be prevented in the event of misalignment (see figure 7 and paragraphs 91 and 92). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the width and the length of the second spacer such that a ratio of the length of the first spacer to the width of the first spacer is greater than or equal to 3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US Pub. 20130235294) and Yoshida (US Pub. 20120307172) as applied to claim 1 above and in further view Jeon et al. (US Pub. 20170357115 and hereafter Jeon) and Tai et al. (US Pub. 20170293174 and hereafter Tai).
As per claim 6, Nomura teaches (in figure 3-6) that the transistor has a gate electrode (61a), the first portion (portion of 67 overlapping 74) has a first length (width of 74), the second portion (portion of 67c and 67b formed below the overlapping portion) has a second length (length from lower edge of 74 to the end of 67b), the third portion (portion of 67a and 67c formed above the overlapping portion) has a third length (length from upper edge of 74 to the end of 67a).
Nomura does not specifically teach that the first portion overlaps with the gate electrode or that a ratio of the second length to the first length is greater than or equal to 1.4, or a ratio of the third length to the first length is greater than or equal to 1.4.
However, Jeon teaches (in figures 1-2) forming a scan line (121), a transistor (Tr) comprising a gate electrode (124) connected to and protruding from the scan line, and a data line (171 and 173) such that the gate electrode overlaps with the data line in order to improve the aperture ratio of the display device (paragraph 90). 
Tai teaches (in figures 1-7) that it is known to form first spacers (110) and second spacers (112) to have a width of 7-10 micrometers and a length of 15-50 micrometers (paragraph 54).
Additionally, Nomura teaches that the lengths and widths of first (67) and second (74) spacers are result effective variables in that if the widths are too wide the spacers will extend into the display area of the pixel (53) and if the lengths are too short damage will not be prevented in the event of misalignment (see figure 7 and paragraphs 91 and 92). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the scan lines, transistors, and data lines in Nomura to have the layout taught by Jeon such that the first portion of the first spacer in Nomura overlaps with the gate electrode in order to improve the aperture ratio of the display device as taught by Jeon (see paragraph 90) and to set the first to third lengths such that a ratio of the second or third length to the first length is greater than or equal to 1.4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US Pub. 20130235294) in view of Yoshida (US Pub. 20120307172) and Tai et al. (US Pub. 20170293174 and hereafter Tai). 
As per claim 21, Nomura teaches (in figure 3-6) an electronic device, comprising: a first substrate (21); a second substrate (31) disposed opposite to the first substrate; a transistor (“transistor” paragraph 64) disposed on the first substrate; a first planarization layer (66) disposed on the transistor and having a plurality of second through holes (66a); a pixel electrode (68) disposed on the first planarization layer and electrically connected to the transistor through one of the plurality of second through holes; a first spacer (67) disposed on the first substrate; and a second spacer (74) disposed on the second substrate and between the first spacer and the second substrate, part of the first spacer not overlapped with the second spacer, and the first spacer comprising: a first portion (portion of 67 overlapping 74) overlapped with the second spacer in a normal direction of the first substrate; a second portion (portion of 67c and 67b formed below the overlapping portion); and a third portion (portion of 67a and 67c formed above the overlapping portion), and the first portion connecting between the second portion and the third portion; wherein the first spacer is not overlapped with the plurality of second through holes (see figure 6D).
Nomura does not specifically teach a dielectric layer disposed between the first planarization layer and the transistor and having a plurality of first though holes positioned such that the pixel electrode is electrically connected to the transistor though both the first and second through holes or that a distance between the first spacer and that a distance between the first spacer and the one of the plurality of first through holes is greater than or equal to .5 times a width of the first spacer.
	However, Yoshida teaches (in figures 4 and 8) forming a dielectric layer (43) between a first planarization layer (44) having second through holes (42 in 44) and a transistor (12), wherein the dielectric layer is provided with a plurality of first though holes (42 in 43) positioned such that a pixel electrode (30) is electrically connected to a drain (46) of the transistor though both the first and second through holes (see paragraph 60) and that the distance between a spacer (40) to be 5 micrometers from the closest through hole (42) in order to prevent the spacer from falling into the contact hole (paragraph 85). 
Tai teaches (in figures 1-7) that it is known to form first spacers (110) and second spacers (112) to have a width of 7-10 micrometers and a length of 15-50 micrometers (paragraph 54).
Additionally, Nomura teaches that the lengths and widths of first (67) and second (74) spacers are result effective variables in that if the widths are too wide the spacers will extend into the display area of the pixel (53) and if the lengths are too short damage will not be prevented in the event of misalignment (see figure 7 and paragraphs 91 and 92). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the dielectric layer taught by Yoshida in the device of Nomura in order to protect the transistor and to set the distance between the first spacer and the closest through hole and the width of the first spacer such that the desistance between the first spacer and the one of the plurality of first through holes is greater than or equal to .5 times a width of the first spacer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871